Citation Nr: 0526476	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  03-20 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for postoperative residuals of a right toe medial hallux with 
foot widening.

2.  Entitlement to an initial rating in excess of 10 percent 
for postoperative residuals of a left bunionectomy and 
lateral hallux.



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION


The veteran had active service from March 1981 to March 1985.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2002 rating action that granted service 
connection for postoperative residuals of a right toe medial 
hallux with foot widening, and of a left bunionectomy and 
lateral hallux, and assigned each an initial 10 percent 
rating ,effective March 12, 2001.  The veteran filed a Notice 
of Disagreement with the initial 10 percent ratings assigned 
in March 2002.  Because the claims involve requests for 
higher ratings following the initial grants of service 
connection, the Board has characterized each claim in light 
of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from those for increased ratings for already service-
connected disability).  The RO issued a Statement of the Case 
(SOC) in May 2002, and the veteran filed a Substantive Appeal 
in July 2003.    

In February 2005, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  After accomplishing the requested action, the 
RO continued the denial of each claim (as reflected in an 
August 2005 Supplemental SOC (SSOC)), and returned these 
matters to the Board for further appellate consideration.

FINDINGS OF FACT

1.  All notification and development action need to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran's postoperative residuals of a right toe 
medial hallux with foot widening consist of subjective 
complaints of weakness, fatigability, and pain, and recent 
clinical findings of some loss of fine sensation to the 
plantar surface of the foot; foot pain and spasm with weight-
bearing activity; steady, well-balanced, and equally weighted 
gait; full range of ankle motion; intact coordination; no 
muscle weakness, stiffness, redness, swelling, or arthritis; 
and no evidence of functional limitation of the foot on 
standing and walking. 

3.  The veteran's postoperative residuals of a left 
bunionectomy and lateral hallux consist of subjective 
complaints of weakness, fatigability, and pain, and recent 
clinical findings of some loss of fine sensation to the 
plantar surface of the foot; foot pain and spasm with weight-
bearing activity; steady, well-balanced, and equally weighted 
gait; full range of ankle motion; intact coordination; no 
muscle weakness, stiffness, redness, swelling, or arthritis; 
and no evidence of functional limitation of the foot on 
standing and walking.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for postoperative residuals of a right toe medial 
hallux with foot widening are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 
4.71a, Diagnostic Codes 5280, 5283, 5284 (2004). 

2.  The criteria for an initial rating in excess of 10 
percent for postoperative residuals of a left bunionectomy 
and lateral hallux are not met.  38 U.S.C.A.          §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Codes 5280, 5283, 5284 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

Through the March 2001 RO letter, the January 2002 rating 
action, the March 2002 RO letter, the May 2002 SOC, the 
October 2004 and May 2005 RO letters, the August 2005 SSOC, 
and the September 2005 RO letter, the veteran was variously 
notified of the legal authority governing entitlement to the 
benefit sought on appeal, the evidence that would 
substantiate her claims, and the evidence that had been 
considered in connection with the claims.    Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support her claims, and 
has been provided ample opportunity to submit such 
information and evidence.  

The Board also notes that the the March 2001 and May 2005 RO 
letters, SOC, and SSOC variously informed the veteran of what 
the evidence had to show to establish entitlement to the 
benefits she sought; what information or evidence VA still 
needed from her; what evidence VA had retrieved and 
considered in her claims; what evidence she had to furnish; 
what she had to do to obtain assistance from VA in connection 
with her appeal; and that VA would make reasonable efforts to 
help her get evidence necessary to support her claims, such 
as medical records (including private medical records), if 
she gave it enough information about such records so that it 
could request them from the person or agency that had them.  
In addition, the latter 2001 and 2005 RO letters, the SOC, 
and the SSOC specifically informed the appellant of the 
VCAA's requirements, and notified her that she could help 
with her claims by informing VA of any additional information 
or evidence that she wanted it to try to obtain for her, 
where to send additional evidence or information concerning 
her appeal, and where she could request assistance if needed.  
The latter May 2005 RO letter specifically notified the 
veteran to furnish any evidence that she had in her 
possession that pertained to her claims.  Accordingly, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and what evidence will be retrieved 
by VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate 
the  claim(s); (2) the evidence, if any, to be obtained by 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by VA that the claimant provide any 
evidence in his possession that pertains to the claim(s).  As 
indicated above, all four content of notice requirements have 
been met in this case.      

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As noted above, in this case, a duty to assist letter was 
provided to the veteran prior to the January 2002 rating 
action on appeal, and others were furnished after that rating 
action.  However, the Board finds that any lack of full, pre-
adjudication duty to assist letters strictly meeting the 
VCAA's notice requirements in this case does not prejudice 
the veteran in any way.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect, such that the error affects the essential fairness 
of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, in this case, the delay in 
issuing the 38 U.S.C.A. § 5103(a) notice was not prejudicial 
to the veteran because it did not affect the essential 
fairness of the adjudication, in that her claims were fully 
developed and readjudicated after notice was provided.  

As indicated above, the rating action, several RO letters, 
SOC, and SSOC issued between 2001 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate her 
claims.  As a result of RO development and the Board's 
February 2005 remand, comprehensive documentation, identified 
below, has been associated with the claims file and 
considered in evaluating the veteran's appeal.  The RO most 
recently readjudicated the veteran's claims in August 2005 on 
the basis of all the evidence of record, as reflected in the 
SSOC.

Additionally, the Board finds that all necessary development 
of each claim has been accomplished, and that no further 
action is needed to satisfy the duty to assist.  .  The RO, 
on its own initiative as well as pursuant to the Board's 
remand, has made reasonable and appropriate efforts to assist 
the appellant in obtaining evidence necessary to substantiate 
her claims, to include affording her comprehensive VA 
examinations in September 2001 and July 2005, reports of 
which are of record.  Significantly, the veteran has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence pertinent to the claims that has 
not been obtained.  In her July 2003 Substantive Appeal, the 
veteran stated that she had sent the RO all available medical 
records and information.

Hence, the Board finds that any failure on the part of VA in 
not completely fulfilling VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claims on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  



II.  Background

On September 2001 VA examination, the veteran complained of 
left foot problems when running, and bilateral foot pain with 
prolonged standing at work.  Current examination of the left 
foot showed a great toe bunion and lateral hallux.  There was 
a medial hallux of the right great toe without a bunion that 
caused significant widening of the foot.  Both feet and toes 
were cool to touch.  Range of motion of both ankles was full 
and complete.  The conclusions were status post bilateral 
foot repair with deformities, and history of bilateral foot 
problems and pain exacerbated by running and her job.  

On July 2005 VA examination, the veteran complained of pain, 
weakness, and fatigability, pain and spasms in the feet and 
toes at night, and pain in the ball of a foot.  She stated 
that she could not wear regular shoes or shoes with elevated 
heels.  She massaged her feet at night to reduce pain and 
spasm, and wore moccasin-like shoes to prevent pain.  On 
current examination, the feet widened when the veteran stood, 
and appeared as if they could not fit into the shoes she 
wore.  On range of motion testing of both ankles, inversion 
was to 40 degrees, aversion to 20 degrees, plantar flexion to 
45 degrees, and dorsiflexion to 20 degrees.  There was no 
evidence of functional limitation on standing and walking.  
There was substantial toe spreading of the right foot.  The 
right great toe presented medially, and was not in line with 
the foot.  There was a medial hallux of the right great toe 
without a bunion.  There was a bunion on the left great toe 
with lateral hallux.  Cosmetically, the feet did not look 
symmetrically paired, having dissimilar presentation and 
appearance.  There were numerous hard-to-see scars from prior 
foot surgeries, and the skin was intact, and did not show 
irritation.  Unassisted gait was steady, well-balanced, and 
equally weighted.  There was no muscle weakness, stiffness, 
redness, swelling, arthritis, or gout.  There was no loss of 
sensation, numbness, tingling, tremors, or paralysis.  Fine 
touch to the lower limbs was 100 percent present.  Fine 
sensation to the plantar surface of the feet was sensed 50 
percent of all strikes with a monofilament.  Coordination was 
intact.  The Romberg sign was negative.      

X-rays revealed osteotomies of the distal aspects of the 
metatarsals of both great toes.  There was medial deviation 
at the metatarsophalangeal joint of the right great toe with 
slight hypertrophic change at the base of the proximal 
phalanx.  Otherwise the joint spaces were preserved.  No 
fractures or bony destructive lesions were seen.  The 
radiological impressions were prior osteotomies of both great 
toes, and medial deviation at the metatarsophalangeal joint 
of the right great toe.  The diagnostic impressions were 
bilateral foot problems, and pain and spasm in the feet with 
weight-bearing activity.  The examiner opined that the 
veteran's foot problems were related to her military service, 
noting asymmetry and some loss of fine sensation to the 
plantar surfaces of the feet.

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155;            
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

By rating action of January 2002, the RO granted service 
connection and assigned an initial 10 percent rating under 
Diagnostic Code (DC) 5280, each, for postoperative residuals 
of a right toe medial hallux with foot widening, and for 
postoperative residuals of a left bunionectomy and lateral 
hallux, effective March 12, 2001.

Under DC 5280, severe unilateral hallux valgus warrants a 10 
percent rating if the extent of disability is equivalent to 
amputation of the great toe.             A 10 percent rating 
is also warranted for postoperative unilateral hallux valgus 
with resection of the metatarsal head.  

As a 10 percent rating is the maximum rating assignable under 
DC 5280, the Board has also considered each claim for a 
higher evaluation under alternate, potentially applicable 
diagnostic codes.

Under  DC 5283, moderate malunion or non-union of the tarsal 
or metatarsal bones warrants a 10 percent rating.  A 20 
percent rating requires moderately-severe malunion or non-
union.  A 30 percent rating requires severe malunion or non-
union.  A 40 percent rating requires that the malunion or 
non-union be so severe as to result in actual loss of use of 
the foot.

Under DC 5284, moderate residuals of foot injuries warrant a 
10 percent rating.  A 20 percent rating requires moderately-
severe residuals. A 30 percent rating requires severe 
residuals.  A 40 percent rating requires residuals so severe 
as to result in actual loss of use of the foot.

Standard range of ankle motion is from 0 to 20 degrees of 
dorsiflexion and from     0 to 45 degrees of plantar flexion.  
See 38 C.F.R. § 4.71, Plate II.   

Considering the evidence of record in light of the above-
referenced criteria, the Board finds that a rating in excess 
of 10 percent for either of the veteran's postoperative foot 
disabilities is not warranted.   

First, the Board notes, as indicated above, that no more than 
a 10 percent rating is assignable under DC 5280.  Moreover, 
rating either disability under DC 5283 is not appropriate, 
inasmuch as there is no objective demonstration malunion or 
non-union of the tarsal or metatarsal bones of either foot 
(see July 2005 VA X-rays). 

Even if VA were to rate each disability, by analogy, under DC 
5284 (see 38 C.F.R. § 4.20), a higher rating would not be 
assignable for either foot. Simply stated, the Board finds, 
there is no medical evidence establishing level of impairment 
that would warrant at least the next-higher 20 percent rating 
under DC 5284-that is, disability consistent with 
moderately-severe residuals of foot injuries-at any point 
since the effective date of the grant of service connection.  
In this regard, the Board notes that range of motion of both 
ankles was full and complete on both 2001 and 2005 VA 
examinations.  Although in 2005 the veteran complained of 
foot pain, weakness, and fatigability, and there was foot 
asymmetry with some loss of fine sensation to the plantar 
surfaces of the feet, as well as pain and spasms in the feet 
with weight-bearing activity, unassisted gait was steady, 
well-balanced, and equally weighted, and coordination was 
intact.  Significantly, there was no muscle weakness, 
stiffness, redness, swelling, or arthritis, and there was no 
evidence of functional limitation of either foot on standing 
and walking.  

Clearly then, the veteran's subjective complaints of foot 
pain and spasms, diminished sensation, weakness, and 
fatigability are already contemplated in the 10 percent 
rating assigned for each foot.  As such, and in the absence 
of any significant objective findings, none of these factors 
provides any basis for assignment of any higher rating for 
either foot.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

Lastly, the Board notes that each disability involves 
postoperative residuals, and that DCs 7801 to 7805-under 
38 C.F.R. § 4.118 (2004)-provide  ratings from 0 to 40 
percent for scars.  Here, however, a separate rating for 
post-surgical scars of either foot is not warranted in view 
of the lack of any disabling manifestations of any such 
scars, as noted by the 2005 VA examiner.  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of either disability under 
consideration (pursuant to Fenderson), and that the claims 
for an initial rating in excess of 10 percent, each, for 
postoperative residuals of a right toe medial hallux with 
foot widening, and for a left bunionectomy and lateral 
hallux, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against each claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for postoperative 
residuals of a right toe medial hallux with foot widening is 
denied

An initial rating in excess of 10 percent for postoperative 
residuals of a left bunionectomy and lateral hallux is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


